Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends (indirectly) from claim 1.  Claim 1 recites that the metal layer comprises a foraminous metal foil.  Claim 7 recites that the metal layer comprises a non-foraminous metal foil.  Since claim 7 includes all the limitations of claim 1, the claimed structure is not clear.
In claim 14, it is not clear how electrical conductivity along a direction perpendicular to a major surface of the protection film differs from the z-direction conductivity already claimed in claim 1 from which claim 14 depends.  
In claim 17, there is not antecedent basis for “the outward-facing surfaces of the curable thermoset composition”.  Also it is not clear where the outward or inward surfaces of the curable composition would be located.  Claim 1 recites that the composition partially fills the void volume of the carrier layers and the metal layer but does not recite any particular structure for the filling.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that the one or more metal layers comprises a foraminous metal foil.  This limitation is already present in claim 1 from which claim 4 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al, U.S. Patent Application Publication No. 2011/0294387 in view of Mull et al, U.S. Patent Application Publication No. 2010/0147546.
Simmons discloses a composite material comprising a plurality of layers.  The layers can comprise structural fiber layers which can comprise metalized polymer fibers in any suitable structure including knitted, nonwoven, random, multi axial or any other pattern.  See paragraph 0057-0058.  The fibers are impregnated with a thermosetting resin in amounts of 20-50% resin.  See paragraph 0055.  For a conductive prepreg the structural fibers can be in fabric form and can comprise metallized glass, carbon, graphite, metalized polymers and mixtures thereof.  See paragraph 0120.  It is noted that polyester is a well-known type of polymeric fiber.  While Simmons does not disclose the particularly claimed structure of a mix of woven and nonwoven layers, since Simmons does disclose fabric form, the person of ordinary skill in the art would have been able to select the particular types of fabric, from among the known types of woven, nonwoven and knitted, which produced a structure having the desired strength, weight and conductivity.  
A plurality of interlayers are present in the structure which comprise an open structure metal coated polymeric sheet having a thickness of 5-40 micrometers.  The presence of the sheet provides improved toughness.  The structure as a whole has  good electrical conductance vertically through the structure which is equated with z-direction conductivity.  See paragraph 0101.  The thermoset resin can be an epoxy resin.  See paragraph 0122.  The open metal sheet may be present in an interlayer comprising a thermoplastic resin.  Since the resin impregnates the structural fiber layers, if the outer layers of the structure are the structural fiber layers as shown in Simmons, they would be exposed on the outward facing surface of the curable composition.  The material of Simmons can be used to cover a prepreg. See  With regard to claim 15, it is noted that it is well known in the art to employ carbon and glass fiber composite materials to form prepregs.  See paragraphs 0019-0026.  
Simmons differs from the claimed invention because it does not disclose that the metal layer is a foraminous metal foil but instead discloses a polymeric layer which is coated with metal.
However, Mull et al teaches that foraminous metal films having a thickness of less than 0.001 inches to greater than 0.030 inches can be successfully used as a metal layer in lightning strike materials.  See paragraph 0031. Therefore, it would have been obvious to one of ordinary skill in the art to have employed a foraminous metal layer as taught by Mull in the structure of Simmons in view of its recognized equivalence as a metal layer in lightning strike protection structures.  
Applicant’s amendments and arguments are sufficient to overcome the previous rejections.  New rejections are set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789